Citation Nr: 1709294	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1980 to September 1992.

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for a low back disability.  In October 2003, June 2005, and June 2007, the Board remanded the matter for additional evidentiary development.  In a March 2009 decision, the Board denied service connection for a low back disability.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2009, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a November 2009 Order, the Court granted the motion, vacated the Board's March 2009 decision, and remanded the matter for readjudication.  

In September 2010, the Board remanded the matter to the RO for additional evidentiary development, as directed by the November 2009 joint motion.  In a July 2011 decision, the Board again denied service connection for a low back disability.  

The Veteran again appealed the Board's decision to the Court.  While the matter was pending before the Court, in January 2012, the Veteran's attorney and a representative of VA's General Counsel filed another joint motion for remand.  In a January 2012 Order, the Court granted the motion, vacated the Board's July 2011 decision denying service connection for a low back disability, and remanded the matter for readjudication.  In September 2012, the Board remanded the appeal to obtain an addendum medical opinion regarding the nature and etiology of the Veteran's back disability.

The Board acknowledges that the issues of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with major depression and a total disability rating based upon individual unemployability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran was afforded another VA examination to determine the nature and etiology of his back disability.  In a December 2016, the Veteran's attorney asserted that the examination was inadequate.  The Board agrees and finds that an addendum to the examination should be obtained. 

The VA examiner stated that it was less likely than not that the Veteran's back disability was causally related to active service.  In support of his opinion, he cited the Veteran's "significant trauma" prior to service and the lack of documentation associated with the two in-service injuries.  

The VA examiner improperly relied upon a lack of medical documentation in the file.  The Veteran's November 1980 military entrance examination evaluated his spine as normal.  The service treatment records document two injuries to the back and several subsequent treatments.  Additionally, the VA examiner did not provide the correct standard for determining whether the Veteran's back disability pre-existed his active military service, and if so, whether it was aggravated by his active military service.  Clear and unmistakable evidence that the disability preexisted active duty is required to rebut the presumption of soundness. 

Thus, a VA addendum medical opinion is necessary before the Veteran's claim can be decided on the merits.


Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the March 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's low back disability.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should provide an opinion addressing the following:

a) Did the Veteran clearly and unmistakably (undebatably) enter active military service with a pre-existing low back disability?  The examiner must specifically consider the Veteran's November 1980 military entrance examination evaluated his spine as normal.  

i.  If yes, the examiner should provide a detail explanation of how he or she came to such conclusion including citation to appropriate evidence in support of the conclusion.  

The examiner should then provide an opinion as to whether the pre-existing low back disability clearly and unmistakably not aggravated beyond the natural progress of the disease by such service?  The examiner must specifically discuss the two in-service spine injuries and the subsequent treatment.

ii. If the answer to either of the preceding questions is negative, then is it at least as likely as not that the current low back disability is the result (in whole or part) of any event in the Veteran's active military service?  The examiner must specifically discuss the two in-service spine injuries and the subsequent treatment.

In forming his or her opinions, the VA examiner must consider and address the Dec ember 2016 private medical opinion from Dr. A.A.

The term "as likely as not" mens that the evidence both for and against a conclusion is so evenly balanced that it is as medically sound to find in favor of causation as it is to find against it.

All opinions should be supported by clear reasons.  
If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


